In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, entered July 11, 1974, which set aside a jury verdict in her- favor, following a trial as the issue of liability, and granted a new trial. Order reversed, with costs, and the jury verdict is reinstated. There should have been no interference by the trial court with the jury’s verdict. The evidence adduced was reasonably susceptible of interpretations other than the narrow view adopted by the trial court. In such circumstances, the granting of defendant’s motion to set aside the verdict was improper (cf. Smith v Fasonella, 15 AD2d 844; Loyd v Third Ave. Rys. Co., 264 App Div 568, affd 290 NY 602). Rabin, Acting P. J., Hopkins, Martuscello, Cohalan and Munder, JJ., concur.